Exhibit 10.5

FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY

AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“Amendment”) is dated as of January 18, 2012 by and among (i) AMERICAN GREETINGS
CORPORATION, an Ohio corporation (the “Company”); EACH OF THE DOMESTIC
SUBSIDIARIES OF THE COMPANY PARTY HERETO (each such Domestic Subsidiary,
together with the Company, collectively, the “Grantors” and, individually,
“Grantor”); and (iii) PNC BANK, NATIONAL ASSOCIATION, as collateral agent (the
“Collateral Agent”), for the benefit of the Secured Creditors (as hereinafter
defined):

WITNESSETH:

WHEREAS, the Grantors and the Collateral Agent are parties to that certain
Amended and Restated Pledge and Security Agreement dated as of June 11, 2010 (as
heretofor further amended, restated, modified or supplemented from time to time,
the “Existing Security Agreement”) entered into in connection with that certain
Amended and Restated Credit Agreement dated as of June 11, 2010 (as heretofor
further amended, restated, modified or supplemented from time to time, the
“Existing Credit Agreement”) among the Company, the Foreign Subsidiary Borrowers
(as defined therein), the Lenders (as defined therein) and the Collateral Agent
(as defined therein); and

WHEREAS, the parties to the Existing Credit Agreement have amended the Existing
Credit Agreement pursuant to that certain First Amendment thereto dated as of
even date herewith (the “First Amendment to Credit Agreement”, and together with
the Existing Credit Agreement, the “Credit Agreement”); and

WHEREAS, it is a condition precedent to the First Amendment to Credit Agreement
that the parties to the Existing Security Agreement enter into this Amendment;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. Recitals. The foregoing recitals are incorporated herein by reference.

2. Defined Terms. All terms used in this Amendment and not otherwise defined
herein shall have the meaning given to them in the Existing Security Agreement,
as amended hereby.

3. Amendments to Existing Security Agreement.

(a) Section 5.1. Section 5.1 [Deposit Accounts] of the Existing Security
Agreement is hereby amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

  5.1 Deposit Accounts.

(a) The Grantors shall cause all deposit accounts to be subject at all times
(subject to Section 4.04(i) of the Credit Agreement) to a fully effective
Deposit Account Control Agreement except (i) any payroll account used
exclusively for funding the payroll obligations of the Grantors in the ordinary
course of business, (ii) any other deposit account (other than a deposit account
listed on Schedule 4.01(iv) of the Credit Agreement) so long as at any date of
determination the aggregate average monthly balance for the 12 months ending on
such date in any such deposit account is not in excess of $5,000,000 and the
aggregate average monthly balance for the 12 months ending on such date of all
deposit accounts that are not subject to Deposit Account Control Agreements is
not in excess of $10,000,000, or (iii) any other deposit account so long as it
is maintained by any Grantor with a Depository Bank (y) that is either a Lender
or an Affiliate of a Lender, or (z) that has located the account outside of the
United States of America, or any of its territories or possessions (any deposit
account that is not required to be subject to a Deposit Account Control
Agreement pursuant to this Section shall be referred to as an “Excluded Deposit
Account”).

(b) Immediately upon the creation or acquisition of any new deposit account
(other than any deposit account that would qualify as an Excluded Deposit
Account) or any interest therein by any Grantor, such Grantor shall cause to be
in full force and effect, prior to the deposit of any funds therein, a Deposit
Account Control Agreement duly executed by such Grantor, the Collateral Agent
and the applicable Depositary Bank.

(b) Section 5.2. Section 5.2 [Securities Accounts] of the Existing Security
Agreement is hereby amended and restated in its entirety to read as follows:

 

  5.2 Securities Accounts.

(a) The Grantors shall cause all securities accounts to be subject at all times
(subject to Section 4.04(i) of the Credit Agreement) to a fully effective
Securities Account Control Agreement except (i) so long as at any date of
determination the aggregate average monthly balance for the 12 months ending on
such date in any such securities account is not in excess of $5,000,000 and the
aggregate average monthly balance for the 12 months ending on such date of all
securities accounts that are not subject to Securities Account Control
Agreements is not in excess of $10,000,000, or (ii) any other securities account
so long as it is maintained by any Grantor with a Securities Intermediary
(y) that is either a Lender or an Affiliate of a Lender, or (z) that has located
the account outside of the United States of America, or any of its territories
or possessions (any securities account that is not required to be subject to a
Securities Account Control Agreement pursuant to this Section shall be referred
to as an “Excluded Securities Account”).

 

2



--------------------------------------------------------------------------------

(b) Immediately upon the creation or acquisition of any new Securities Account
(other than any securities account that would qualify as an Excluded Securities
Account) or any interest therein by any Grantor, such Grantor shall cause to be
in full force and effect, prior to the crediting of any Financial Asset with
respect to which any Grantor is an Entitlement Holder, a Securities Account
Control Agreement duly executed by such Grantor, the Collateral Agent and the
applicable Securities Intermediary.

4. Conditions Precedent. The effectiveness of this Amendment is subject to the
receipt by the Collateral Agent on behalf of the Secured Creditors of the
following, in form and substance satisfactory to the Collateral Agent, and the
first date on which the Grantors have satisfied all of the following conditions
to the satisfaction of the Collateral Agent shall be referred to as the
“Effective Date”.

(a) Counterparts. The Collateral Agent shall have received from the Grantors an
executed counterpart original of this Amendment.

(b) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment shall be in form and substance
satisfactory to the Collateral Agent.

(c) Payment of Fees. The Company unconditionally agrees to pay and reimburse the
Collateral Agent and hold the Collateral Agent harmless against liability for
the payment of all reasonable out-of-pocket costs, expenses and disbursements,
including, without limitation, reasonable expenses of counsel, incurred by the
Collateral Agent in connection with the development, preparation and execution
of this Amendment and all other documents or instruments to be delivered in
connection herewith.

5. Representations and Warranties of the Grantors. Each Grantor covenants and
agrees with and represents and warrants to the Collateral Agent and the Secured
Creditors as follows:

(a) such Grantor possesses all of the powers requisite for it to enter into and
carry out the transactions of such Grantor referred to herein and to execute,
enter into and perform the terms and conditions of this Amendment and any other
documents contemplated herein that are to be performed by such Grantor; and that
any and all actions required or necessary pursuant to such Grantor’s
organizational documents or otherwise have been taken to authorize the due
execution, delivery and performance by such Grantor of the terms and conditions
of this Amendment and said other documents, and that such execution, delivery
and performance will not conflict with, constitute a default under or result in
a breach of any applicable Law or any agreement, instrument, order, writ,
judgment, injunction or decree to which such Grantor is a party or by which such
Grantor or any of its properties are bound, and that all consents,
authorizations and/or approvals required or necessary from any third parties in
connection with the entry into, delivery and performance by such Grantor of the
terms and conditions of this Amendment, the said other documents and the
transactions contemplated hereby have been obtained by such Grantor and are in
full force and effect;

 

3



--------------------------------------------------------------------------------

(b) this Amendment and any other documents contemplated herein constitute the
valid and legally binding obligations of such Grantor, enforceable against such
Grantor in accordance with their respective terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws and by general equitable principles, whether enforcement is
sought by proceedings at law or in equity;

(c) all representations and warranties made by such Grantor in the Loan
Documents are true and correct in all material respects as of the date hereof
(except for those representations and warranties qualified by reference to a
Material Adverse Change or other reference to materiality, which are true and
correct), with the same force and effect as if all such representations and
warranties were fully set forth herein and made as of the date hereof and such
Grantor has complied with all covenants and undertakings in the Loan Documents;

(d) the execution and delivery of this Amendment is not intended to and shall
not cause or result in a novation with regard to the existing indebtedness of
any Grantor to the Collateral Agent or any Secured Creditor, which indebtedness
shall continue without interruption and has not been discharged;

(e) (i) after giving effect to this Amendment, no Event of Default has occurred
and is continuing under the Loan Documents; and (ii) and there exist no
defenses, offsets, counterclaims or other claims with respect to the obligations
and liabilities of such Grantor under the Credit Agreement or any of the other
Loan Documents; and

(f) such Grantor hereby ratifies and confirms in full its duties and obligations
under the Loan Documents, as modified hereby.

6. References to Security Agreement. From and after the Effective Date, any
references to the Security Agreement contained in any of the Loan Documents
shall be deemed to refer to the Existing Security Agreement as amended hereby
and as further amended, restated, modified or supplemented from time to time.

7. Successors and Assigns. This Amendment shall apply to and be binding upon,
and shall inure to the benefit of, each of the other parties hereto and their
respective successors and assigns permitted under the Security Agreement.
Nothing expressed or referred to in this Amendment is intended or shall be
construed to give any person or entity other than the parties hereto a legal or
equitable right, remedy or claim under or with respect to this Amendment or any
Loan Documents, it being the intention of the parties hereto that this Amendment
and all of its provisions and conditions are for the sole and exclusive benefit
of the parties hereto.

8. Severability. If any one or more of the provisions contained in this
Amendment or the Loan Documents shall be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained in this Amendment or the Loan Documents shall not in any
way be affected or impaired thereby, and this Amendment shall otherwise remain
in full force and effect.

9. Governing Law. This Amendment shall be deemed to be a contract under the Laws
of the State of Ohio without regard to its conflict of laws principles.

 

4



--------------------------------------------------------------------------------

10. Counterparts; Facsimile or Electronic Signatures. This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of executed signature pages hereof by facsimile or
other electronic method of transmission (such as “pdf”) from one party to
another shall constitute effective and binding execution and delivery thereof by
such party. Any party that delivers its original counterpart signature to this
Amendment by facsimile or other electronic method of transmission hereby
covenants to personally deliver its original counterpart signature promptly
thereafter to the Collateral Agent.

11. No Novation. The Existing Security Agreement is hereby amended as provided
in this Amendment, and this Amendment is not intended to constitute, nor does it
constitute, an interruption, suspension of continuity, satisfaction, discharge
of prior duties, novation, or termination of the liens, security interests,
indebtedness, loans, liabilities, expenses, or obligations under the Credit
Agreement or the Existing Security Agreement.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY
AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

GRANTORS: AMERICAN GREETINGS CORPORATION AGC HOLDINGS, LLC AGC, LLC A.G.C.
INVESTMENTS, INC. A.G. EUROPE, INC. A.G. INDUSTRIES, INC. AG INTERACTIVE, INC.
A.G. (UK), INC. AGP KIDS, INC. CARLTON CARDS RETAIL, INC. CLOUDCO, INC.
CREATACARD, INC. CREATACARD INTERNATIONAL LEASING INC. CUSTOM HOLDINGS, INC.
GIBSON GREETINGS INTERNATIONAL LIMITED JOHN SANDS (AUSTRALIA) LTD. JOHN SANDS
(N.Z.) LTD. JOHN SANDS HOLDING CORP. MEMPHIS PROPERTY CORPORATION
PAPYRUS-RECYCLED GREETINGS, INC. PLUS MARK LLC, formerly known as Plus Mark,
Inc. RPG HOLDINGS, INC. THOSE CHARACTERS FROM CLEVELAND, INC.

 

By:  

/s/ Gregory M. Steinberg

Name: Gregory M. Steinberg Title:   Treasurer of each of the foregoing Grantors

 

6



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY
AGREEMENT]

 

AGCM, INC.

MIDIRINGTONES, LLC

CARDSTORE, INC., formerly known as
PhotoWorks, Inc.

 

By:   /s/ Gregory M. Steinberg Name:  Gregory M. Steinberg Title:    Assistant
Treasurer

 

COLLATERAL AGENT:

 

PNC BANK, NATIONAL ASSOCIATION, as
Collateral Agent

By:   /s/ Christian S. Brown Name:  Christian S. Brown Title:    Senior Vice
President

 

7